UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6191



UNITED STATES OF AMERICA,

                                            Petitioner - Appellee,

          versus


RAPHAEL MENDEZ,

                                           Respondent - Appellant.


                            No. 07-6240



UNITED STATES OF AMERICA,

                                            Petitioner - Appellee,

          versus


RAPHAEL MENDEZ,

                                           Respondent - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-hc-00350-BR)


Submitted:   July 2, 2007                  Decided:   July 16, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.
No. 07-6191 dismissed; No. 07-6240 affirmed by unpublished per
curiam opinion.


Raphael Mendez, Appellant Pro Se. David Thomas Huband, BUREAU OF
PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               In these consolidated appeals, Raphael Mendez appeals

district court orders denying his motion for reimbursement, for a

change of venue in his civil commitment proceedings (No. 07-6191)

and ordering that he remain committed pursuant to 18 U.S.C. § 4246

(2000) (No. 07-6240).          We dismiss as frivolous No. 07-6191 and

affirm No. 07-6240.

               In No. 07-6191, the district court properly found there

were no fees for which Mendez could seek reimbursement.                     In

addition, despite Mendez’s repeated efforts to have the venue moved

to the Virgin Islands, the district court properly found venue was

proper.    See 18 U.S.C. § 4247(h) (2000).        Accordingly, we dismiss

as frivolous the appeal from this order.

               In No. 07-6240, Mendez appeals the district court order

finding that he continues to meet the criteria for commitment

pursuant to 18 U.S.C. § 4246 (2000).        A district court’s denial of

unconditional release under § 4246 is a factual determination which

will not be overturned unless it is clearly erroneous.            See United

States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992) (stating general

review standard for factual findings under § 4246).           In order to

commit Mendez under § 4246, the court must find both:             (1) that he

is suffering from a mental disease or defect, and (2) that as a

result    of    his   mental   disease,   his   release   would    create    a

substantial risk of harm to another or the property of another.


                                    - 3 -
There is no doubt that the evidence before the court supported the

district court’s findings.    Even Mendez’s independent clinical and

forensic psychologist agreed with the risk assessment prepared by

the medical professionals at FMC Rochester. Accordingly, we affirm

the district court’s order.

          We dismiss as frivolous the appeal in No. 07-6191 and

affirm the order appealed in No. 07-6240.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                             No. 07-6191 DISMISSED;
                                               No. 07-6240 AFFIRMED




                                - 4 -